Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,159767. Although the claims at issue are not identical, they are not patentably distinct from each other because for example both claim 1 in the instant application and in the patent teach {a method comprising, by one or more computing systems: sending, to a first client system of the plurality of client systems while maintaining the video call between the plurality of client systems, instructions for presenting a first content recommendation comprising one or more selected content items {reads on establishing a video call between a plurality of client systems, determining whether to provide content recommendations during the video call based on a current context of the video call}, sending, to the one or more second client systems responsive to receiving the request and while maintaining the video call between the plurality of client systems, instructions for presenting the selected content items within the video call {reads on: sending, to one or more of the client systems of the plurality of client systems while maintaining the video call between the plurality of client systems, responsive to determining whether to provide content recommendations during the video call based on the current context of the video call, a first content recommendation comprising the selected content items}. The instant application is different than the paten, wherein the patent includes (wherein the selected content items comprise one or more content items in which one or more of the plurality of users have been tagged, and wherein the selected content items are retrieved from a data store associated with one or more of the plurality of users), however these limitations are in claims 2-3 of the instant application. Also the instant application include the following limitation {a prompt to share the selected content items with one or more second client systems of the plurality of client systems; receiving, from the first client system responsive to the prompt, a request to share the selected content items}, these limitations are in claims 3-4 of the patent. Therefore, it would have been obvious to one with ordinary skill in the art to obtain the claim in the patent by combining limitation of claims 2-3 with claim 1 and rewording the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Gordon (US 20180032997).


Regarding claim 1, Gordon teaches, a method comprising, by one or more computing systems: 
establishing a video call between a plurality of client systems (Fig. 1, el. 106 and Paragraph 83, 112, video conference 1151); 
sending, to a first client system of the plurality of client systems while maintaining the video call between the plurality of client systems, instructions for presenting a first content recommendation comprising one or more selected content items (Paragraph 248, 237, 1754), 
wherein the first content recommendation comprises a prompt to share the selected content items with one or more second client systems of the plurality of client systems (Paragraph 264: the user may be offered the opportunity to share the advertisement/content. In various embodiments, the user may be offered the opportunity to share the advertisement/content on a social networking website, via a text message, via an email, via an audio message, by sending the advertisement/content to another mobile device/user, by posting the advertisement/content on a media board (e.g. a web page, etc. and Paragraph 278: prompt to share the ad with a friend, and/or any other action.); 
receiving, from the first client system responsive to the prompt, a request to share the selected content items (Paragraph 278, 264); and 
sending, to the one or more second client systems responsive to receiving the request and while maintaining the video call between the plurality of client systems, instructions for presenting the selected content items within the video call (Paragraph 170, 190, 235: he user sharing the advertisement/content with another user (e.g. utilizing a share option, a text message, an email, etc.), the user capturing a screen shot displaying the advertisement, 264, 278, 284, 479, 280, 558).
Regarding claim 3, Gordon teaches, wherein one or more of the selected content items are from a local data store of the first client system (Paragraph 157).
Regarding claim 7, Gordon teaches, selecting the one or more content items based on one or more events or dates associated with the content items (Gordon: Paragraph 374, 377, 410).
Regarding claim 9, Gordon teaches, selecting the first client system of the plurality of client systems, wherein a first user is associated with the first client system (Paragraph 911, 693, 814).
Regarding claim 11, Gordon teaches wherein the first user is selected based on interactions by the first user with past content recommendations (Paragraph 209, 231, 327).
Regarding claim 12, Gordon teaches, wherein the first user is selected based on respective social signals associated with one or more of the selected content items (Gordon: Paragraph 377: items flagged or liked on an on-line post site or any other information related to the caller).

Regarding claim 13, Gordon teaches selecting the one or more content items is based on respective social signals associated with the one or more content items (Paragraph 377).
Regarding claim 14, Gordon teaches receiving, from the first client system, a request for content recommendations, wherein the request comprises a user identifier of a first user of the first client system and a current context of the first user (Paragraph 203, 238-240, 1038, 1626; identify user, user’s location and send ads).
Regarding claim 15, Gordon teaches wherein in response to the prompt, a first user of the first client system requests to share the one or more selected content items with all users in the call (Paragraph 264,278).
Regarding claim 16, Gordon teaches wherein in response to the prompt, a first user of the first client system requests to share the one or more selected content items with only selected users in the call (Paragraph 264,278).

Regarding claim 17, Gordon teaches wherein the selected content items are presented within the video call via a content sidebar (Fig. 19A, 25A).
Regarding claim 18, Gordon teaches selecting one or more additional content items responsive to the request to share the selected content items from the first client system; and sending, to the first client system while maintaining the video call between the plurality of client systems, a second content recommendation comprising the one or more additional content items, wherein the second content recommendation comprises a prompt to share the one or more additional content items with the one or more second client systems of the plurality of client systems (Paragraph 285, 287).
Regarding claim 19, see claim 1 rejection.
Regarding claim 20, see claim 1 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 20180032997) in view of Konkol (US 20110184814).
Regarding claim 2, Gordon teaches, wherein one or more of the selected content items comprise one or more content items in which one or more users of the plurality of client systems are tagged.
Knokol teaches tag friends to share content with (Paragraph 65).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Gordon with Breitbard with Wieker in order to improve the system and enhance the user’s experience.
Claims 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 20180032997) in view of Breitbard (US 10,708543).
Regarding claim 4, Gordon teaches, determining whether to provide content recommendations during the video call.
Gordon does not teach determining whether to provide content recommendations during the video call based on a current context of the video call.
	Breitbard in the same art of endeavor teaches determining whether to provide content recommendations during the video call based on a current context of the video call (Fig. 2A-2C, Col. 4, lines 45-67, Col. 5, lines 1-17, 16-34).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Gordon with Breitbard in order to improve the system and enhance the user’s experience.
	Regarding claim 8, Gordon teaches, selecting the one or more content items.
Gordon does not teach selecting the one or more content items based on one or more topics of the video call.
Breitbard in the same art of endeavor teaches selecting the one or more content items based on one or more topics of the video call (Col. 10, lines 40-58: Keywords).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Gordon with Breitbard in order to improve the system and enhance the user’s experience.
	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 20180032997) in view of Breitbard (US 10,708543) in view of Wieker (US 20200151761).
Regarding claim 5, Gordon in view of Breitbard teaches, the claimed method.
Gordon in view of Breitbard does not teach wherein the current context comprises a current amount of voice input in the video call.
	Wieker in the same art of endeavor teaches determine an advertisement to provide to the user and a method of presenting the advertisement to the user. The system may then cause the advertisement to be presented to the user by the determined method (abstract), wherein the current context comprises a current amount of voice input in the video call (Paragraph 19, 67).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Gordon with Breitbard with Wieker in order to improve the system and enhance the user’s experience.
Regarding claim 6,  Gordon in view of Breitbard in view of Wieker teaches, determining whether to provide content recommendations during the video call based on the current context of the video call comprises: determining whether the current amount voice input in the video call is less than a threshold amount of voice input (Wieker: Paragraph 19, 35, 66), wherein: if the current amount of voice input is less than the threshold amount of voice input, then determining to provide content recommendations (Wieker: Paragraph 19, 35, 66); and if the current amount of voice input is not less than the threshold amount of voice input, then determining to delay providing content recommendations until the current amount of voice input is less than the threshold amount of voice input (Wieker: Paragraph 19, 35, 66).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 20180032997) in view of Atsmon (US 20100063880).

Regarding claim 10, Gordon teaches the claimed method.
Gordon does not teach wherein the first user is selected based on a determination that the first user is not speaking.
	Atsmon in the same art of endeavor teaches the first user is selected based on a determination that the first user is not speaking (Paragraph 108).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Gordon with Atsmon in order to improve the system and enhance the user’s experience.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652